

114 S3396 IS: To require an Air Force report on perfluorooctanoic acid (PFOA) and perfluorooctane sulfonates (PFOS) contamination at certain military installations and require reparation for identified contaminated sites and affected areas.
U.S. Senate
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3396IN THE SENATE OF THE UNITED STATESSeptember 27, 2016Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require an Air Force report on perfluorooctanoic acid (PFOA) and perfluorooctane sulfonates
			 (PFOS) contamination at certain military installations and require
			 reparation for identified contaminated sites and affected areas.
	
		1.Air Force report on perfluorooctanoic acid (PFOA) and perfluorooctane sulfonates (PFOS)
			 contamination at certain military installations
 (a)FindingsCongress makes the following findings: (1)An increasing number of communities across New York have reportedly identified the presence of perfluorooctanoic acid (PFOA) and perfluorooctane sulfonates (PFOS), which can contaminate water and cause adverse health effects.
 (2)According to reports, levels of PFOA and PFOS have been detected in the public and private water supplies in the cities of Newburgh and Plattsburgh and the towns of Hoosick Falls and Petersburgh, New York. Public and private wells in these communities are being tested by the New York Department of Environmental Conservation (DEC) and the New York Department of Health (DOH).
 (3)The Environmental Protection Agency (EPA) has identified PFOA as an emerging contaminant, and in 2009, the EPA issued an updated provisional health advisory for drinking water of 70 parts per trillion for PFOA and PFOS.
				(b)Report
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Air Force, in collaboration with the Administrator of the Environmental Protection Agency, shall submit to Congress a report on perfluorooctanoic acid (PFOA) and perfluorooctane sulfonates (PFOS) contamination at Stewart Air National Guard Base, Newburgh, Plattsburgh, Hoosick Falls, and Petersburgh, New York, and any other sites the Secretary determines appropriate.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)An accelerated timeline and status on the inspection and cleanup at Stewart Air National Guard Base, Newburgh, Plattsburgh, Hoosick Falls, and Petersburgh, New York.
 (B)An update on the Air Force’s efforts to identify and notify everyone potentially affected or impacted by the contamination.
 (C)An assessment of the Air Force’s role, if any, in the new contaminations. (D)A summary of the Air Force’s support, where appropriate, for the EPA with respect to the latest contaminations.
 (E)A detailed proposal mandating the financial compensation and reimbursement for cleanup, water accessibility interim programs, and water source filtration initiatives in the event the Air Force is responsible for the contamination pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).